Name: Commission Regulation (EEC) No 1777/84 of 26 June 1984 amending for the 13th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/12 Official Journal of the European Communities 27. 6 . 84 COMMISSION REGULATION (EEC) No 1777/84 of 26 June 1984 amending for the 13th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 1 2 (7) thereof, Whereas the information available on the trend in cattle numbers indicates that the coefficients used in calculating the price of adult bovine animals on the representative markets of the Community should be adjusted ; Whereas Annex I to Commission Regulation (EEC) No 610/77 (2), as last amended by Regulation (EEC) No 841 /84 (3), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 610/77 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall first apply for the purposes of calculating the levies in force from 2 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p . 24. O OJ No L 77, 25. 3 . 1977, p. 1 . O OJ No L 88, 31 . 3 . 1984, p. 55 . 27. 6. 84 Official Journal of the European Communities No L 167/13 ANNEX Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Germany Belgium Denmark France Greece Ireland Italy Luxembourg Netherlands United Kingdom 19,6 3.7 3,6 29,6 1,0 7,3 11,6 0,3 6.8 16,5